UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-5077



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DARRYL VONZELL SULLIVAN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:06-cr-00069)


Submitted:   March 26, 2007                   Decided:   May 1, 2007


Before MICHAEL, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ames C. Chamberlin, LAW OFFICES OF AMES C. CHAMBERLIN, Greensboro,
North Carolina, for Appellant. Anna Mills Wagoner, United States
Attorney, Lisa Blue Boggs, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Darryl   Vonzell   Sullivan    pled   guilty,    pursuant   to   a

written plea agreement, to armed bank robbery, in violation of 18

U.S.C. § 2113(a) and (d), and use of a firearm in relation to a

crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A)(iii)

(2000).   Sullivan’s attorney filed a brief in accordance with

Anders v. California, 386 U.S. 739 (1967), certifying that there

are no meritorious grounds for appeal, but questioning whether the

district court abused its discretion by not imposing the minimum

guideline sentence. The Government did not file a reply brief, and

although advised of his right to do so, Sullivan did not file a pro

se supplemental brief.   Finding no reversible error, we affirm.

          Sullivan   contends   that    the   district    court   committed

reversible error by sentencing him within the guidelines range to

84 months on the bank robbery charge, and a consecutive sentence of

120 months on the firearms violation.           After United States v.

Booker, 543 U.S. 220 (2005), a district court is no longer bound by

the range prescribed by the sentencing guidelines.            However, in

imposing a sentence post-Booker, courts still must calculate the

applicable guideline range after making the appropriate findings of

fact and consider the range in conjunction with other relevant

factors under the guidelines and § 3553(a).              United States v.

Moreland, 437 F.3d 424, 432 (4th Cir.), cert. denied, 126 S. Ct.

2054 (2006).   This court will affirm a post-Booker sentence if it


                                - 2 -
“is within the statutorily prescribed range and is reasonable.”

Id. at 433 (internal quotation marks and citation omitted).                “[A]

sentence   within    the     proper     advisory      Guidelines   range    is

presumptively reasonable.” United States v. Johnson, 445 F.3d 339,

341 (4th Cir. 2006).

           Here, the district court sentenced Sullivan post-Booker

and appropriately treated the guidelines as advisory.              The court

sentenced Sullivan on the bank robbery charge after considering and

examining the sentencing guidelines and the § 3553(a) factors, as

instructed by Booker.       Sullivan’s 84-month sentence is within the

advisory guideline range and it is below the statutory maximum of

twenty-five years.       The consecutive 120-month minimum sentence

imposed for the firearms offense is mandated by statute.              See 18

U.S.C. § 924(c)(1)(A)(iii).           Finally, neither Sullivan nor the

record suggests any information so compelling as to rebut the

presumption   that   a     sentence    within   the    properly    calculated

guideline range is reasonable.

           In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                  We

therefore affirm Sullivan’s conviction and sentence.               This court

requires that counsel inform Sullivan, in writing, of the right to

petition the Supreme Court of the United States for further review.

If Sullivan requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in


                                      - 3 -
this court for leave to withdraw from representation.   Counsel’s

motion must state that a copy thereof was served on Sullivan.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 4 -